                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    KAARLA HILLS                                           CIVIL ACTION

    VERSUS                                                        NO. 19-5

    TANGIPAHOA PARISH SCHOOL                             SECTION “R” (2)
    SYSTEM



                          ORDER AND REASONS


       Defendant Tangipahoa Parish School System moves for partial

summary judgment on plaintiff’s ADA and defamation claims.1 Because

plaintiff fails to provide adequate evidence to support her hostile

environment, constructive discharge, or defamation claims, the Court grants

the motion as to those claims.



I.     BACKGROUND

       Plaintiff Kaarla Hills worked as a pre-kindergarten paraprofessional

teacher’s aid at O.W. Dillion Leadership Academy, part of the Tangipahoa

Parish School System, in Kentwood, Louisiana.2 In March 2018, Hills had a

meeting with various school officials, including the principal and assistant


1      R. Doc. 14.
2      See R. Doc. 1 at 1-2 ¶¶ 4-6.
vice principal.3 At the meeting, the assistant vice principal informed Hills

that a website accused Hills of having HIV.4 Hills responded that while she

was not aware of the website, she was aware of the rumor. She said that she

believed it was started by her children’s father and his girlfriend, who was

related to the school’s physical education teacher. 5 Hills is not HIV positive.6

      Hills states that following the meeting, administration and staff at

O.W. Dillon began to spread the rumor that she had HIV. 7 She claims that

the school’s principal inquired of her coworkers whether Hills had HIV and

whether it impacted her job performance. 8 She avers that many of her co-

workers, with whom she had previously had a cordial relationship, began to

ignore and actively avoid her.9      Hills own children—who attended the

school—asked her whether she had HIV or AIDS after hearing the rumor

from other students at school. 10 After a few weeks, Hills claims she found

the environment so intolerable that she took leave under the Family Medical

Leave Act due to stress caused by the rumor. 11


3     See id. at 2 ¶ 7.
4     See id. at 2 ¶ 8.
5     See id. at 2 ¶¶ 13-14.
6     See id. at 2 ¶ 9.
7     See R. Doc. 1 at 2 ¶ 15.
8     See id. at 3 ¶¶ 17-18.
9     See id. at 3 ¶¶ 19-24.
10    See id. at 4 ¶¶ 25-26.
11    See id. at 4 ¶ 27.
                                       2
      Hills sued the Tangipahoa Parish School System, alleging, among other

claims, a violation of the ADA and a defamation claim. 12 The School System

seeks summary judgment on Hills’s ADA and defamation claims. 13



II.   LEGAL STANDARD

      Summary judgment is warranted when “the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v.

Catrett, 477 U.S. 317, 322-23 (1986); Little v. Liquid Air Corp., 37 F.3d 1069,

1075 (5th Cir. 1994) (en banc) (per curiam). “When assessing whether a

dispute to any material fact exists, [the Court] consider[s] all of the evidence

in the record but refrain[s] from making credibility determinations or

weighing the evidence.” Delta & Pine Land Co. v. Nationwide Agribusiness

Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008). All reasonable inferences are

drawn in favor of the nonmoving party, but “unsupported allegations or

affidavits setting forth ‘ultimate or conclusory facts and conclusions of law’

are insufficient to either support or defeat a motion for summary judgment.”

Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985) (quoting




12    See generally id.
13    R. Doc. 14.
                                       3
10A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure

§ 2738 (2d ed. 1983)); see also Little, 37 F.3d at 1075. “No genuine dispute

of fact exists if the record taken as a whole could not lead a rational trier of

fact to find for the nonmoving party.” EEOC v. Simbaki, Ltd., 767 F.3d 475,

481 (5th Cir. 2014).

       If the dispositive issue is one on which the moving party will bear the

burden of proof at trial, the moving party “must come forward with evidence

which would ‘entitle it to a directed verdict if the evidence went

uncontroverted at trial.’” Int’l Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257,

1264-65 (5th Cir. 1991) (quoting Golden Rule Ins. Co. v. Lease, 755 F. Supp.

948, 951 (D. Colo. 1991)). “[T]he nonmoving party can defeat the motion” by

either countering with evidence sufficient to demonstrate the “existence of a

genuine dispute of material fact,” or by “showing that the moving party’s

evidence is so sheer that it may not persuade the reasonable fact-finder to

return a verdict in favor of the moving party.” Id. at 1265.

       If the dispositive issue is one on which the nonmoving party will bear

the burden of proof at trial, the moving party may satisfy its burden by

pointing out that the evidence in the record is insufficient with respect to an

essential element of the nonmoving party’s claim. See Celotex, 477 U.S. at

325.    The burden then shifts to the nonmoving party, who must, by


                                       4
submitting or referring to evidence, set out specific facts showing that a

genuine issue exists. See id. at 324. The nonmovant may not rest upon the

pleadings, but must identify specific facts that establish a genuine issue for

resolution. See, e.g., id.; Little, 37 F.3d at 1075 (“Rule 56 ‘mandates the entry

of summary judgment, after adequate time for discovery and upon motion,

against a party who fails to make a showing sufficient to establish the

existence of an element essential to that party’s case, and on which that party

will bear the burden of proof at trial.’” (quoting Celotex, 477 U.S. at 322

(emphasis added))).



III. DISCUSSION

      Hills brings five claims against defendant: (1) violation of the

Americans with Disabilities Act, (2) violation of the Louisiana Employment

Discrimination Law, (3) defamation, (4) public disclosure of embarrassing

private facts, and (5) negligent infliction of emotional distress.14 Defendant

moves to dismiss only plaintiff’s ADA and defamation claims. Defendant

also moves to dismiss plaintiff’s claim for punitive damages. The Court

addresses each argument in turn.




14    See generally R. Doc. 1.
                                       5
      A.     Americans with Disabilities Act

             1.   Perceived as Having a Disability

      Defendant first argues that plaintiff cannot maintain a claim under the

ADA because she has not established even a “perceived” disability.

Defendant’s specific argument seems to be that because the O.W. Dillion

administration and staff did not consider Hills unable to continue working

in her role as a teacher’s aide and did not terminate her, plaintiff’s ADA claim

must fail.

      Defendant is incorrect. The ADA prohibits discrimination against “a

qualified individual on the basis of disability.” 42 U.S.C. § 12112(a). The

ADA defines “disability” as “a physical or mental impairment that

substantially limits one or more major life activities of such individual,” id. §

12102(1)(A), or “being regarded as having such an impairment,” id.

§ 12102(1)(C). The statute continues:

             n individual meets the requirements of ‘being
             regarded as having such an impairment’ if the
             individual establishes that he or she has been
             subjected to an action prohibited under this chapter
             because of an actual or perceived physical or mental
             impairment whether or not the impairment limits or
             is perceived to limit a major life activity.

Id. § 12102(3)(A) (emphasis added). HIV is a disability under the ADA.

Bragdon v. Abbott, 524 U.S. 624, 637 (1998) (“HIV infection satisfies the


                                       6
statutory and regulatory definition of a physical impairment during every

stage of the disease.”).

      Hills therefore must demonstrate only that she was “subjected to an

action   prohibited    under   this   chapter   because   of   an     actual   or

perceived . . . impairment,” and she need not demonstrate that an

impairment limited or was perceived to limit a major life activity. 28 U.S.C.

§ 12102(3)(A).     In other words, plaintiff could maintain a hostile

environment claim under the ADA even if defendant did not consider her

perceived disability to prevent her from doing her job. Thus, defendant’s

argument that plaintiff’s claim must be dismissed because the school’s staff

and administration did not believe Hills could not perform her job fails.

            2.    Hostile Environment Claim

      Defendant also moves to dismiss plaintiff’s hostile environment claim.

To succeed on a hostile environment claim under the ADA, a plaintiff must

prove:

            (1) that she belongs to a protected group; (2) that she
            was subjected to unwelcome harassment; (3) that the
            harassment complained of was based on her
            disability or disabilities; (4) that the harassment
            complained of affected a term, condition, or privilege
            of employment; and (5) that the employer knew or
            should have known of the harassment and failed to
            take prompt, remedial action.



                                       7
Flowers v. S. Reg. Phys. Servs., Inc., 247 F.3d 229 (5th Cir. 2001) (quoting

McConathy v. Dr. Pepper/Seven Up Corp., 131 F.3d 558, 563 (5th Cir.

1998)).

     Here, defendant argues that the fourth condition—that the harassment

complained of affected a term, condition, or privilege of employment—is not

met. The standard for workplace harassment in this circuit is high. Gowesky

v. Singing River Hosp. Sys., 321 F.3d 503, 509 (5th Cir. 2003). “Harassment

affects a ‘term, condition, or privilege of employment’ if it is ‘sufficiently

severe or pervasive to alter the conditions of the victim’s employment and

create an abusive working environment.’” Hernandez v. Yellow Transp.,

Inc., 670 F.3d 644, 651 (5th Cir. 2012) (quoting Ramsey v. Henderson, 286

F.3d 264, 268 (5th Cir. 2002)). A court must consider all of the relevant

circumstances, including “the frequency of the discriminatory conduct; its

severity; whether it is physically threatening or humiliating, or a mere

offensive utterance; and whether it unreasonably interferes with an

employee’s work performance.” Ramsey, 286 F.3d at 268 (quoting Walker

v. Thompson, 214 F.3d 615, 625 (5th Cir. 2000)).

      Hills alleges that she was harassed because (1) she was asked if she was

HIV positive by her own children; (2) she was asked whether she was HIV

positive by co-workers; (3) she was isolated from various coworkers,


                                      8
including the principal, disciplinarian, and school nurse, with whom she had

previously enjoyed a positive working relationship; and (4) a music teacher

was unexplainably absent three times when Hills escorted pre-kindergarten

students to his music class.

      The question posed to plaintiff by her children is not evidence of

harassment by defendant or any of defendant’s agents.           And plaintiff’s

remaining allegations are essentially a question from a co-worker, isolation

from various other co-workers, and a music teacher refusing to teach class in

her presence. But this is not enough to support a hostile environment claim.

The Fifth Circuit has held that “[i]t is a simple fact that in a workplace, some

workers will not get along with one another, and this Court will not elevate a

few harsh words or ‘cold-shouldering’ to the level of an actionable offense.”

McConathy, 131 F.3d at 564.

      Plaintiff points to a Fifth Circuit case in which isolation served as part

of the basis for a hostile environment claim. In that case, Flowers v. South

Regional Physicians Services, Inc., 247 F.3d 229 (5th Cir. 2001), the Fifth

Circuit upheld a jury verdict in favor of a plaintiff in a hostile environment

case, in part because when the plaintiff’s co-workers learned of her HIV-

positive status, some co-workers became very distant. Id. at 236-37. But in

Flowers, the plaintiff was also subjected to significant harassment not


                                       9
present here. For example, after revealing her HIV-positive status, Flowers

was pulled into unexpected meetings, where she was written up repeatedly,

where such an occurrence had not taken place before. Id. at 237. Further, at

one of these meetings, her superior called her a “bitch” and said he was “tired

of her crap.” Id. Her employer also forced her to undergo four drug tests in

one week. Id. And while plaintiff has complained of no conduct that was

physically intimating, in Flowers, the plaintiff’s supervisor physically

removed a tape recorder from her coat pocket against her will. Id. The

harassment plaintiff complains of—which is largely isolation from a limited

number of co-workers—is different in kind. And although having a music

teacher refuse to teach a class in a plaintiff’s presence is greater than social

isolation insomuch as it arguably interfered with plaintiff’s job, it is still of a

different nature than the verbal abuse and physical intimidation present in

Flowers, and does not support a hostile environment claim.

      Indeed, the Fifth Circuit has found no cognizable hostile environment

claim in circumstances significantly more antagonistic than plaintiff alleges

here. For example, in Gowesky v. Singing River Hospital System, 321 F.3d

503, 509 (5th Cir. 2003), an ER physician who had been exposed to hepatitis

C brought a hostile work environment claim. She alleges that her employer

required that she present a full medical release, take additional courses, and


                                        10
submit weekly blood samples. Id. at 510. She also alleged that her employer

made disparaging comments about his unwillingness to be treated by a

dentist infected with hepatitis C, or to allow the employee to work with his

child. Id. This is harassment significantly more direct and pervasive than

the questions Hills was asked and the isolation she endured from her

colleagues. Yet the Fifth Circuit found no cognizable hostile environment

claim, as Gowesky’s allegations did not pass the high bar for such a claim in

this circuit.

      Similarly, in Credeur v. Louisiana Through Office of Attorney

General, 860 F.3d 785 (5th Cir. 2017), the Fifth Circuit found no hostile

environment claim when a plaintiff with kidneys issues complained of (1) an

order to attend the meeting with the Director of Administration Services;

(2) the requirement to work at least three to four house in the office and to

not work from home; (3) criticism of her work performance; (4) threats of

termination; (5) a request to sign false payroll documents; and (6) an order

to take leave without pay instead of FMLA.” Id. at 796. The harassment in

Credeur was significantly more severe and pervasive than the harassment

alleged by plaintiff here.




                                     11
      Because plaintiff’s allegations of harassment do not rise to the high

level required by the Fifth Circuit to maintain a cognizable hostile

environment claim under the ADA, her claim must be dismissed.

      3.    Constructive Discharge

      Defendant also moves to dismiss plaintiff’s ADA claim on the grounds

that plaintiff voluntarily left her position at O.W. Dillon. Plaintiff counters

that she was constructively discharged. “Constructive discharge requires a

greater degree of harassment than required by a hostile environment claim.”

Lauderdale v. Tex. Dep’t of Criminal Justice, Institutional Div., 512 F.3d 157,

167 (5th Cir. 2007) (quoting Brown v. Kinney Shoe Corp., 237 F.3d 556, 566

(5th Cir. 2001)). To prevail, Hills would have the burden of showing that her

working conditions were “so intolerable that an employee in her position

would [have felt] compelled to resign.” Hockman v. Westward Commc’ns,

LLC, 407 F.3d 317, 331 (5th Cir. 2004) (citing Webb v. Cardiothoracic

Surgery Assoc. of N. Tex., 139 F.3d 532, 539 (5th Cir. 1998)). Having found

that plaintiff cannot maintain a hostile work environment claim, the Court

also finds that plaintiff does not meet the even higher bar to maintain a

constructive discharge claim. To the extent plaintiff sought to bring a

constructive discharge claim, the claim is dismissed.




                                      12
      B.    Defamation

      Defendant also moves to dismiss plaintiff’s defamation claim.

“Defamation is a tort which involves the invasion of a person’s interest in his

or her reputation and good name.” Costello v. Hardy, 864 So. 2d 129, 139

(La. 2004). To prove defamation, a plaintiff must establish four elements:

“(1) a false and defamatory statement concerning another; (2) an

unprivileged publication to a third party; (3) fault (negligence or greater) on

the part of the publisher; and (4) resulting injury.” Id. (quoting Trentecosta

v. Beck, 703 So. 2d 552, 559 (La. 1997)). Therefore, “in order to prevail on a

defamation claim, a plaintiff must prove ‘that the defendant, with actual

malice or other fault, published a false statement with defamatory words

which caused the plaintiff damages.’” Id. at 139-140.

      A plaintiff must allege “with reasonable specificity the defamatory

statements allegedly published by defendant.” Fitzgerald v. Tucker, 737 So.

2d 706, 713 (La. 1999). And while a plaintiff need not “state verbatim the

words on which he bases his cause of action,” he “must name the individual

offenders and allege separate acts of defamation as to each, including specific

defamatory statements.” Badeaux v. Sw. Computer Bureau, Inc., 929 So. 2d

1211, 1218 (La. 2006).




                                      13
      Defendant argues that there can be no defamation claim, as plaintiff

cannot identify competent evidence of a false statement. Indeed, plaintiff

testified at her deposition that she had no personal knowledge that the

administration or staff of O.W. Dillion spread the rumor she had HIV.15

Plaintiff makes only four allegations from which a false statement could

allegedly have arisen: (1) the March 1, 2018, meeting in which the assistant

vice principal informed Hills that she was listed on a website as being HIV

positive; (2) the meeting in which the principal asked two fellow teachers if

Hills was HIV positive; (3) Hills’s children asked if she was HIV positive, and

(4) Hills’s accusation that members of the O.W. Dillon’s administration and

staff began to spread the rumor that she had HIV.

      1.    The March 1, 2018, Meeting

      Statements made at the March 1, 2018, meeting cannot be the basis for

a defamation claim. This is because defamation requires a false statement.

At the March 1 meeting, the Assistant Vice Principal of O.W. Dillon brought

to Hills’s attention that a website accused her of having HIV, which plaintiff

does not suggest is false. The administrator did not accuse Hills of having

HIV. Indeed, at that meeting another school administrator immediately


15   R. Doc. 14-3 at 32 (“Q. Do you have personal knowledge of anyone from
O.W. Dillion administration and staff spreading a rumor you had HIV?
A. No.”).
                                     14
offered her opinion that the website was fake. Because plaintiff cannot point

to a false statement arising from this meeting, it does not give rise to a

defamation claim.

      2.    Principal Wallace’s Meeting with Warford and James-Jackson

      Plaintiff’s accusations regarding a meeting between Principal Wallace

and two teachers at O.W. Dillon, Warford and James-Jackson, similarly does

not give rise to a defamation claim. Hills’s declaration states that “[u]pon

information and belief, Principal Wallace asked Ms. Warford and Ms. James-

Jackson regarding my alleged HIV or AIDS status.”16 But at the summary

judgment stage, statements in affidavits must be “based on personal

knowledge, and not based on information and belief.” Bolen v. Dengel, 340

F.3d 300, 313 (5th Cir. 2003). This assertion therefore does not create a

material fact issue to defeat summary judgment on defamation claim.

      3.    Questions from Hills’s Children

      Hills’s affidavit states that “her own minor children who previously

attended O.W. Dillion directly asked [her] whether she had HIV or AIDS.”17

Hills states that her children “said other children at school were talking about

it.” 18 Hills argues that because her children heard the rumor, defamatory


16    R. Doc. 16-1 at 2 ¶ 16.
17    R. Doc. 16-1 at 3 ¶ 23.
18    Id. at 3 ¶ 24.
                                      15
statements must have been spread by defendant. This argument fails, as the

law mandates that a plaintiff “must name the individual offenders and allege

separate acts of defamation as to each, including specific defamatory

statements.” Badeaux, 929 So. 2d at 1218. Because this allegation does not

name a speaker or a specific statement, it cannot be the basis for a

defamation claim.

     4.    Spreading the Rumor by the Administration

     Finally, Hills asserts in her affidavit that “[f]ollowing that March 1,

2018 meeting, O.W. Dillion’s administration and staff began to spread the

rumor and treat me in a manner which violated my rights.”19 But this

statement, too, fails to allege a specific speaker who defamed Hills.

Moreover, it directly contradicts plaintiff’s deposition testimony. At her

deposition, plaintiff was asked point blank:      “Do you have personal

knowledge of anyone from O.W. Dillion administration and staff spreading

a rumor you had HIV?” 20 Plaintiff responded: “No.”21

     The sham affidavit rule states that “a nonmoving party may not

manufacture a dispute of fact merely to defeat a motion for summary

judgment.” Doe ex rel Doe v. Dallas Indep. Sch. Dist., 220 F.3d 380, 386


19   R. Doc. 16-1 at 2 ¶ 13.
20   R. Doc. 14-3 at 32.
21   Id.
                                    16
(5th Cir. 2000). If an affidavit diverges from deposition testimony, courts

may disregard the affidavit when considering a summary judgment motion.

See, e.g., Powell v. Dallas Morning News, L.P., 776 F. Supp. 2d 240, 247

(N.D. Tex. 2011) (“Courts have consistently disregarded such sham affidavits

as nothing more than an attempt to ‘manufacture a disputed material fact

where none exists.’” (citing Alberton v. T.J. Stevenson & Co., Inc., 749 F.2d

223, 228 (5th Cir. 1984))). Here, there is a contradiction between plaintiff’s

deposition testimony and her sworn affidavit which merits application of the

sham-affidavit rule. This allegation therefore also fails as the basis for a

defamation claim.

      C.    Punitive Damages

      Defendant also moves to dismiss plaintiff’s claim for punitive damages.

In response plaintiff states that “[p]laintiff’s position on punitive damages is

that they are not at issue in this case” and that she is “not pursuing punitive

damages in this matter.”22 The Court therefore grants defendant’s motion to

dismiss plaintiff’s claim for punitive damages.




22    R. Doc. 16 at 11.
                                      17
IV.   CONCLUSION

      For the foregoing reasons, the Court grants defendant’s motion and

dismisses plaintiff’s hostile environment, constructive discharge, and

defamation claims. The Court also dismisses plaintiff’s claim for punitive

damages.




         New Orleans, Louisiana, this _____
                                       16th day of March, 2020.


                    _____________________
                         SARAH S. VANCE
                  UNITED STATES DISTRICT JUDGE




                                   18
